TARNOW, Senior District Judge,
concurring in part and dissenting in part:
The four proposed class members identified in June 2008 áre “claimants,” not “parties.” The actual parties’ (EEOC and GNLV) own joint Stipulated Discovery Plan and Proposed Scheduling Order entered by the district court on March 12, 2007 specifically distinguishes between the two terms, stating, “Due to the number of current claimants and potential class members, the parties do anticipate the need to alter the discovery limitations imposed under the Federal Rules ...” (emphasis added). Based on this, as well as that no appellate court has directly addressed the issue of whether the term “claimant” as used in a discovery order in an EEOC initiated Title VII case shares the same meaning as the term “party” and the relevant case law does not support equating the two terms, I see no grounds for treating the terms as identical in this context.
Although the majority does not conclude that the proposed class members are “parties,” it nonetheless holds that the district court’s decision precluding the addition of these potential class members was not an abuse of discretion. While I agree in the abstract with the majority’s proposition that at some point discovery must end and a case must proceed against a defendant, I disagree that precluding these individuals here was warranted where nothing in the parties’ joint Stipulated Discovery Plan and Proposed Scheduling Order or any subsequent order the district court entered required that these class members be identified at some point other than pri- or to the close of discovery. In imposing its own deadline for naming these class members, the district court abused its discretion. Moreover, GNLV was aware from the date the complaint was filed that the EEOC was seeking relief for “Robert Royal and other similarly situated individuals ” (emphasis added). The parties also jointly submitted multiple stipulated orders to the district court extending discovery deadlines, which the district court entered, and GNLV was able to depose all four proposed class members prior the filing of its dispositive motions.
Accordingly, I respectfully dissent as to this issue. I do join, however, the memorandum disposition as to its holding that the district court erred in dismissing the six other class members’ individual claims and that a remand of this matter is appropriate.